Exhibit  10.39
 
                   AMENDMENTS TO EMPLOYMENT LETTER AGREEMENT

 
January 21, 2014
 
Mr. Timothy J. Cunningham
 
 
Re:
Amendments to Employment Letter Agreement

 
Dear Tim:
 
The purpose of this correspondence is to amend your employment letter agreement
with Schawk, Inc. (the “Company”) dated September 18, 2008 (the
“Agreement”).  The following amendments to the Agreement are effective as of
January 1, 2014, as follows:
 
1.  
Section 3(a) shall be amended to replace the number “$375,000” with “$395,000”.

 
2.  
Section 7(b)(ii) and Section 7(c)(ii) are amended to read as follows (with
additions shown underlined):

 
“subject to Section 7(g) and, as applicable, Section 12(b)(i),”
 
3.  
The following clause shall be added to the end of Section 7(b)(ii)(A):

 
“beginning with the first payroll period following your execution and
non-revocation of the release described in Section 7(g) and in accordance with
Section 12(b)(i), as applicable, and the first installment payment shall include
all amounts of Base Salary that would otherwise have been paid to you during the
period beginning on the effective date of termination and ending on the first
payment date had no delay (if any) been imposed.”
 
4.  
Section 7(b)(ii)(B) and Section 7(c)(ii)(A) shall be amended to replace the
phrase “2 weeks” with “60 days”.

 
5.  
Section 7(g) shall be amended to read as follows (with additions shown
underlined):

 
Release.  Notwithstanding any other provision of this Agreement to the contrary,
you acknowledge and agree that any and all payments to which you are entitled
under this Section 7 which are described as being subject to this Section 7(g)
and, as applicable, Section 12(b)(i), are conditioned upon and subject to your
(or in the case of your death, your personal representative's) execution of, and
not having revoked within any applicable revocation period, a general release
and waiver within 60 days following the effective date of termination, in such
reasonable and customary form as shall be prepared by the Company, of all claims
you or your estate may have against the Company and its directors, officers,
subsidiaries and affiliates, except as to (i) matters covered by provisions of
this Agreement that expressly survive the termination of this Agreement and (ii)
rights to which you are entitled by virtue of your participation in the employee
benefit plans, policies and arrangements of the Company.
 
6.  
New Sections 12(b)(i) and 12(b)(ii) shall be added to the end of Section 12(b)
of the Agreement, as follows:

 
“(i)          If the sixty (60)-day period following a “separation from service”
begins in one calendar year and ends in a second calendar year (a “Crossover
60-Day Period”), then any severance payments contingent upon a release and that
would otherwise occur during the portion of the Crossover 60-Day Period that
falls within the first year will be delayed and paid in a lump sum during the
portion of the Crossover 60-Day Period that falls within the second year.
 
(ii)          To the extent that any reimbursement or in-kind benefit under this
Agreement or under any other reimbursement or in-kind benefit plan or
arrangement in which you participate during the term of your employment under
this Agreement or thereafter provides for a “deferral of compensation” within
the meaning of Code Section 409A, (A) the amount eligible for reimbursement or
in-kind benefit in one calendar year may not affect the amount eligible for
reimbursement or in-kind benefit in any other calendar year, (B) the right to
reimbursement or an in-kind benefit is not subject to liquidation or exchange
for another benefit, and (C) subject to any shorter time periods provided herein
or in the expense reimbursement policies of the Company, any such reimbursement
of an expense or in-kind benefit must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.”
 
7.  
In all other respects, the Agreement remains in full force and effect.

 
 
 
 

--------------------------------------------------------------------------------

 

If you agree to and accept these amended terms to your Agreement, please so
indicate by executing below and returning a signed copy to me.



 
Very truly yours,
SCHAWK, INC.
 
By: /s/David A.
Schawk                                                                
 
David A. Schawk
President and Chief Executive Officer



I have read the foregoing and agree to the terms as set forth therein.
 
 
/s/Timothy J.
Cunningham                                                           
Timothy J. Cunningham
 
Date:  January 21, 2014
 

